Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
1.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1, 12 and 16 is/are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of U.S. Patent No. U.S 10,425,960, claim 1 of U.S. Patent No. U.S 9,392,486 and Claim 1 of U.S. Patent No. U.S 9,907,086.  Although the conflicting claims are not identical, they are not patentably distinct from each other because The following table shows mapping of how the claim of the instant application are made obvious by applicant and in views of what was known in the prior art at the time of invention. 
            This is a non-provisional obviousness-type double patenting rejection because the conflicting claim has been patented.

US Patent 10,425,960
Instant Application 16/579,494
Claim 1: 
A method of operating a vehicle, the method comprising: 


generating a first vehicle safety message of the vehicle that comprises an identification of the vehicle, location information of the vehicle at a first time, a speed of the vehicle at the first time, a movement direction of the vehicle at the first time, a first time stamp indicative of the first time, a first message counter of the first vehicle safety message;  wirelessly receiving 
identification of a nearby vehicle transmitting the particular vehicle safety message, location information of the nearby vehicle, a speed of the nearby vehicle, a movement direction of the nearby vehicle, a time stamp, and a 
message counter of the particular vehicle safety message;  computing transmission probability (PTX) using a tracking error (TE) such that the higher the TE is, the higher the PTX becomes;  determining, based on the PTX, whether 
to transmit the first vehicle safety message of the vehicle;  computing a first 
delay time for transmitting the first vehicle safety message of the vehicle;  
temporarily storing the first vehicle safety message of the vehicle in a 
buffer;  and subsequent to temporarily storing the first vehicle safety message 
and subsequent to computing the first delay time, transmitting the first 
vehicle safety message of the vehicle according to the first delay time.
Claims 16 
A communication apparatus installed in a host vehicle, the apparatus comprising at least one computing device and configured: 

to generate a host vehicle safety message of the host vehicle comprising an identification of the 
host vehicle, location information of the host vehicle, a speed of the host vehicle, a moving direction of the host vehicle, and a first message counter of the first vehicle safety message;  to receive vehicle safety messages from 
nearby vehicles, each vehicle safety message comprising identification of a 

information of the nearby vehicle, a speed of the nearby vehicle, a movement 
direction of the nearby vehicle, a time stamp, and a message counter of the particular vehicle safety message, to estimate a probability of successful reception of the host vehicle safety message at the nearby vehicles, to 
determine, based on the estimated probability, whether to broadcast the host vehicle safety message of the host vehicle, to compute a first delay time for broadcasting the host vehicle safety message, to store the host vehicle safety 
message in a buffer memory, and subsequent to temporarily storing and computing 
the first delay time, to broadcast the first vehicle safety message of the host 
vehicle according to the first delay time



US Patent 9,392,486
Instant Application 16/579,494
Claim 1: 
A communication apparatus for inter-vehicular communication, comprising: 
a network state estimating unit configured to estimate network state information indicating a current network state based on driving 
information and channel state information of neighboring vehicles;  
a network access controller configured to control whether to transmit a message based on 
the network state information, the network state information comprising a packet error rate, a channel busy ratio, or a vehicle density;  a transmission scheduler configured to: 
control a transmission time point of the message based on the network state information;  
determine a data rate of the message according to the packet error rate or the vehicle density;  determine lengths of time slots forming a time frame according to the determined data rate;  

calculate a delay time corresponding to the determined time slot;  and 
a transmission buffer configured to delay transmission of the message according to the control of the transmission time point of the transmission scheduler.
Claims 1 and 12 
A communication apparatus for inter-vehicular communication, comprising: 
a network state estimating unit configured to estimate network state information 
indicating a current network state based on driving information and channel 
state information of neighboring vehicles;  
a network access controller 
configured to control whether to transmit a message based on the network state 
information;  

a transmission scheduler configured to control a transmission 
time point of the message based on the network state information;  and 
a transmission buffer unit configured to delay transmission of the message according to the control of the transmission time point of the transmission scheduler


US Patent 9,907,086
Instant Application 16/579,494
Claim 1: 
A communication apparatus installed in a host vehicle, the apparatus comprising: 
a driving information generator configured to generate a first vehicle safety message of the host vehicle comprising an identification of the 
host vehicle, location information of the host vehicle at a first time, a speed of the host vehicle at the first time, a movement direction of the host vehicle at the first time, a first time stamp indicative of the first time, a first 
message counter of the first vehicle safety message;  

particular vehicle safety message, location information of the nearby vehicle, 
a speed of the nearby vehicle, a movement direction of the nearby vehicle, a 
time stamp, and a message counter of the particular vehicle safety message, the 
transceiver further configured to broadcast the first vehicle safety message generated from the driving information generator;  and 
at least one controller configured: 
to compute transmission probability (P.sub.TX) using a tracking error (TE) such that the higher the TE is, the higher the P.sub.TX becomes, 
to determine, based on the P.sub.TX, whether to transmit a vehicle safety message 
of the host vehicle, 
to compute a first delay time for transmitting the first vehicle safety message of the host vehicle, 

subsequent to temporarily storing and computing the first delay time, to cause the 
transceiver to transmit the first vehicle safety message of the host vehicle according to the first delay time.
Claims 1, 12 and 16 
A communication apparatus for inter-vehicular communication, comprising: 
a network state estimating unit configured to estimate network state information 
indicating a current network state based on driving information and channel 
state information of neighboring vehicles;  
a network access controller 
configured to control whether to transmit a message based on the network state 
information;  


a transmission buffer unit configured to delay transmission of the message according to the control of the transmission time point of the transmission scheduler


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder modifier that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “network state estimating unit”, “ a network access controller”, “a transmission scheduler” and “a transmission buffer unit” in claims 1 and 5-11.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
The claim(s) are narrative in form and replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device. The claim(s) must be in one sentence form only. Note the format of the claims in the patent(s) cited. Applicant’s own specification fails to disclose a computing device in an apparatus and also fails to disclose how the computing device performs the function of generating, estimating, receiving, determining and storing. 
Claim Rejections - 35 USC § 103
1. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



3.	Claim(s) 1-2, 5-7 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over U.S  Pre-Grant Publication US 2011/0044172 A1 to Yim et al. (hereinafter Yim) in view of U.S  Pre-Grant Publication US 2014/0092735 A1 to Lee et al. (hereinafter Lee)

 	As to claim 1, Yim discloses a communication apparatus for inter-vehicular communication (Yim; Fig.1, [0021] discloses plurality of nodes (=communication apparatus) in the plurality of vehicle communicate with each other), comprising: 	a network state estimating unit configured to estimate network state information indicating a current network state based on driving information (Yim; [0065] discloses operation logic in the congestion control layer extracting information and updating speed, direction, status and local density of the neighboring vehicle. [0056], [0068] discloses of estimating densities of the nodes based on the node status corresponds to current network status);(Yim; [0078] discloses of processing the outgoing message based on node status corresponding to transmit a message based on the network state information); 	a transmission scheduler configured to control a transmission time point of the message based on the network state information (Yim; [0087] discloses based on the extracted information from the message a delay timer is used for transmitting message and when the timer expires, the message is transmitted. Delay timer corresponds to transmission time point); and 	a transmission buffer unit configured to delay transmission of the message according to the control of the transmission time point of the transmission scheduler (Yim; [0087] discloses message is stored in the buffer and associated with a delay timer)
 	Yim discloses of estimating network state information indicating a current network state based on the driving information. But Yim fails to explicitly disclose estimating network state based on the channel state information of neighboring vehicle. However, Lee discloses  
a network state estimating unit configured to estimate channel state information of neighboring vehicles (Lee; [0040]-[0043] discloses of estimating channel state information and making a decision based on the channel state information. [0028] channel are used by neighboring vehicle) 
 	It would have been obvious to one of ordinary skilled in the art at the time of the invention to combine the teaching of Yim and Lee and estimate the channel state information of the neighboring vehicle. One would be motivated to combine the teachings in order to prevent collision (Lee; [0029]) 

As to claim 2, the rejection of claim 1 as listed above is incorporated herein. In addition Yim-Lee discloses wherein the network state information includes at least one of a packet error rate, a channel busy ratio, and a vehicle density (Yim; [0065] discloses updated information includes density of neighboring vehicle. [0056] discloses of estimating densities of the nodes. Examiner notes that he must give each limitation of its broadest reasonable interpretation and here Yim is applied for the vehicle density).

As to claim 5, the rejection of claim 2 as listed above is incorporated herein. In addition Yim-Lee discloses wherein the network access controller determines a transmission probability according to at least one of the pack error rate and the channel busy ratio, and transmits a message according to the determined transmission probability (Yim; [0065] discloses updated information includes density of neighboring vehicle. [0076] discloses of determining the transmission probability based on the density. Examiner notes that he must give each limitation of its broadest reasonable interpretation and here Yim is applied for the vehicle density).

As to claim 6, the rejection of claim 5 as listed above is incorporated herein. In addition Yim-Lee discloses wherein the network access controller determines the transmission probability according to a tracking error rate of the vehicle (Yim; [0021] discloses vehicular ad-hoc network, wherein one vehicle is transmitting traffic or packet to another vehicle. [0023] discloses of determining the transmission probability based on the total number of packets that are received with erroneous corresponds to tracking error rate of the vehicle).

As to claim 7, the rejection of claim 2 as listed above is incorporated herein. In addition Yim-Lee discloses wherein the transmission scheduler calculates a delay time according to at least one of the packet error rate and the vehicle density (Yim; [0065] discloses updated information includes density of neighboring vehicle. [0083] discloses of delaying message based on the density. Examiner notes that he must give each limitation of its broadest reasonable interpretation and here Yim is applied for the vehicle density). and
(Yim; [0087] discloses based on the extracted information from the message a delay timer is used for transmitting message and when the timer expires, the message is transmitted. Delay timer corresponds to transmission time point)  

	As to claim 12, Yim discloses a communication method for inter-vehicular communication (Yim; Fig.1, [0021] discloses plurality of vehicle communicate with each other), comprising: 	estimating network state information indicating a current network state based on driving information (Yim; [0065] discloses operation logic in the congestion control layer extracting information and updating speed, direction, status and local density of the neighboring vehicle. [0056], [0068] discloses of estimating densities of the nodes based on the node status corresponds to current network status); 	controlling whether to transmit a message based on the network state information (Yim; [0078] discloses of processing the outgoing message based on node status corresponding to transmit a message based on the network state information); 	controlling a transmission time point of the message based on the network state information (Yim; [0087] discloses based on the extracted information from the message a delay timer is used for transmitting message and when the timer expires, the message is transmitted. Delay timer corresponds to transmission time point); and 	delaying transmission of the message according to the control of the transmission time point of the transmission scheduler (Yim; [0087] discloses message is stored in the buffer and associated with a delay timer)
 	Yim discloses of estimating network state information indicating a current network state based on the driving information. But Yim fails to explicitly disclose estimating network state based on the channel state information of neighboring vehicle. However, Lee discloses  
estimating channel state information of neighboring vehicles (Lee; [0040]-[0043] discloses of estimating channel state information and making a decision based on the channel state information. [0028] channel are used by neighboring vehicle) 
 	It would have been obvious to one of ordinary skilled in the art at the time of the invention to combine the teaching of Yim and Lee and estimate the channel state information of the neighboring vehicle. One would be motivated to combine the teachings in order to prevent collision (Lee; [0029]) 

As to claim 13, the rejection of claim 12 as listed above is incorporated herein. In addition Yim-Lee discloses wherein the network state information includes at least one of a packet error rate, a channel busy ratio, and a vehicle density (Yim; [0065] discloses updated information includes density of neighboring vehicle. [0056] discloses of estimating densities of the nodes. Examiner notes that he must give each limitation of its broadest reasonable interpretation and here Yim is applied for the vehicle density).

4.	Claim(s) 3-4, 8-9 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S Pre-Grant Publication US 2011/0044172 A1 to Yim et al. (hereinafter Yim) in view of U.S Pre-Grant Publication US 2014/0092735 A1 to Lee et al. (hereinafter Lee) in view of U.S Pre-Grant Publication US 2010/0312432 A1 to Hamada et al. (hereinafter Hamada)

As to claim 3, Yim-Lee discloses network state information. But Yim-Lee fails to explicitly disclose network state information corresponding to a predetermined distance range. However, Hamada discloses 
 	wherein the network state information includes at least one of a packet error rate, a channel busy ratio, and a vehicle density corresponding to a predetermined distance range from a driver's own vehicle (Hamada; [0067] discloses a congestion control processing unit uses a distance required for avoiding collision with a surrounding vehicle corresponding to vehicle density corresponding to a predetermined distance range from a driver's own vehicle).
 	It would have been obvious to one of ordinary skilled in the art at the time of the invention to combine the teaching of Yim-Lee and Hamada and uses the network state information corresponding to predetermined distance. One would be motivated to combine the teachings in order to prevent collision based on the distance to the surrounding or neighboring vehicle (Hamada; [0067]) 

	As to claim 4, Yim-Lee discloses network state information. But Yim-Lee fails to explicitly wherein the predetermined distance range is determined according to the channel busy ratio. However, Hamada discloses
 	wherein the predetermined distance range is determined according to whether a change in at least one of the packet error rate, the channel busy ratio, and the vehicle density for each distance range from the driver's own vehicle exceeds a predetermined threshold value (Hamada; [0013], [0067] discloses of estimating safe distance (=predetermined distance range) using the first vehicle information and second vehicle information. [0013], [0067] also discloses first vehicle information and second vehicle information includes communication channel utilization rate corresponds to channel busy ratio. Examiner notes that he must give each limitation of its broadest reasonable interpretation and here Hamada is applied for the channel busy ratio).


As to claim 8, Yim-Lee discloses network state information. But Yim-Lee fails to explicitly disclose of determining power based on the vehicle density. However, Hamada discloses
wherein the transmission scheduler determines transmission power or a data rate of the message according to at least one of the packet error rate and the vehicle density (Hamada; Abstarct; [0013]-[0014], [0047] discloses of determining transmission power based on the channel utilization rate by the vehicle. Channel utilization rate by the vehicle corresponds to vehicle density. Examiner notes that he must give each limitation of its broadest reasonable interpretation and here Hamada is applied for the transmission power and vehicle density). 
 It would have been obvious to one of ordinary skilled in the art at the time of the invention to combine the teaching of Yim-Lee and Hamada and determines the transmission power based on the channel utilization rate by the vehicle or vehicle density. One would be motivated to combine the teachings in order to prevent collision by using appropriate transmission power based on the channel utilization rate (Hamada; [0067])

As to claim 9, Yim-Lee discloses network state information. But Yim-Lee fails to explicitly disclose of determining power based on the distance. However, Hamada discloses
wherein the transmission scheduler determines the transmission power according to a distance of a tracking target vehicle (Hamada; [0013], [0042] discloses of determining transmission power based on the safe distance). 
It would have been obvious to one of ordinary skilled in the art at the time of the invention to combine the teaching of Yim-Lee and Hamada and determines the transmission power based on the distance of the vehicles. One would be motivated to combine the teachings in order to prevent collision by using appropriate transmission power based on the distance (Hamada; [0067]) 

	As to claim 14, Yim-Lee discloses network state information. But Yim-Lee fails to explicitly disclose network state information corresponding to a predetermined distance range. However, Hamada discloses 
 	wherein the network state information includes at least one of a packet error rate, a channel busy ratio, and a vehicle density corresponding to a predetermined distance range from a driver's own vehicle (Hamada; [0067] discloses a congestion control processing unit uses a distance required for avoiding collision with a surrounding vehicle corresponding to vehicle density corresponding to a predetermined distance range from a driver's own vehicle).
 	It would have been obvious to one of ordinary skilled in the art at the time of the invention to combine the teaching of Yim-Lee and Hamada and uses the network state information corresponding to predetermined distance. One would be motivated to combine the teachings in order to prevent collision based on the distance to the surrounding or neighboring vehicle (Hamada; [0067]) 

	As to claim 15, Yim-Lee discloses network state information. But Yim-Lee fails to explicitly wherein the predetermined distance range is determined according to the channel busy ratio. However, Hamada discloses 
 	wherein the predetermined distance range is determined according to whether a change in at least one of the packet error rate, the channel busy ratio, and the vehicle density for each distance range from the driver's own vehicle exceeds a predetermined threshold value (Hamada; [0013], [0067] discloses of estimating safe distance (=predetermined distance range) using the first vehicle information and second vehicle information. [0013], [0067] also discloses first vehicle information and second vehicle information includes communication channel utilization rate corresponds to channel busy ratio. Examiner notes that he must give each limitation of its broadest reasonable interpretation and here Hamada is applied for the channel busy ratio).
 	It would have been obvious to one of ordinary skilled in the art at the time of the invention to combine the teaching of Yim-Lee and Hamada and uses the network state information corresponding to predetermined distance. One would be motivated to combine the teachings in order to prevent collision based on the distance to the surrounding or neighboring vehicle (Hamada; [0067]) 

Allowable Subject Matter
	 	Claims 10-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAISAL CHOUDHURY whose telephone number is (571)270-3001.  The examiner can normally be reached on M-F 8AM-6P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FAISAL CHOUDHURY/Primary Examiner, Art Unit 2478